                                       District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Beckley
Date: 3/28/2019                                                              Case Number 5:16-cv-12149
Case Style: Treadway vs. Bluestone Coal Corp.
Type of hearing Motion Hearing
Before the honorable: 2516-Berger
Court Reporter Lisa Cook                                                     Courtroom Deputy Law Clerk
Attorney(s) for the Plaintiff or Government Bren Pomponio & Samuel Petsonk


Attorney(s) for the Defendant(s) Andrew Ellis & John Hussell


Law Clerk Cynthia Wildfire                                                     Probation Officer
                                                          Trial Time




                                                     Non-Trial Time
Motions hearing (without evidence). Type: Motion Document 43



                                                         Court Time
9:02 am to 9:30 am
12:22 pm to 1:14 pm
Total Court Time: 1 Hours 20 Minutes Non-Trial Time/Uncontested Time

                                                      Courtroom Notes
Scheduled Start 9:00 a.m.
Actual Start 9:02 a.m.

[Combined hearing in case nos: 5:16-cv-12149 & 5:17-cv-740]

Defendant accompanied by James C. Justice III, President of both entities and Stephen Ball, VP and General Counsel
for both entities.
Parties proffer as to amounts due under settlement agreements and state agreement that judgment orders be entered.
Defendant tenders check sufficient to make payments due to miners tomorrow in Treadway v. Bluestone.
Court permitted a brief break for the Defendant to calculate the current amounts due.
Recess for parties to confer as to a schedule of payments.
Court recessed at 9:30 a.m.

Court resumed at 12:22 p.m.
Defendant places total amounts due on the record.
Plaintiff calls James C. Justice, III.
Plaintiff introduces exhibits.
Parties discuss appropriate scope of post-judgment discovery.
Court orders Defendant to file objection, if any to proposed judgment order, by Monday.
Judgment order will be entered thereafter.
Court ordered that Plaintiff be permitted to conduct post-judgment discovery, including entry of the property and
interrogatories.
Court orders that parties agree by Monday, April 1, 2019 to a date for site inspection to take place.
Court recessed at 1:14 p.m.

[Total hearing time of 1 hour 20 minutes divided between case nos 5:16-cv-12149 & 5:17-cv-740].
